

EXHIBIT 10.2


PEOPLES BANCORP INC.
CHANGE IN CONTROL AGREEMENT


This CHANGE IN CONTROL AGREEMENT is adopted this 1st day of October, 2020 by and
between PEOPLES BANCORP INC., a financial holding company, located in Marietta,
Ohio (the “Company”), and Mark J. Augenstein (the “Executive”), an executive of
the Company or one of its Subsidiaries.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company to retain the Executive’s services and to
reinforce and encourage the continued attention and dedication of the Executive
to the Executive’s assigned duties, without distraction in potentially
disturbing circumstances arising from the possibility of a change in control of
the Company or the assertion of claims and actions against the Executive.


The Company and the Executive agree as provided herein.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1 “Agreement” means this Peoples Bancorp Inc. Change in Control Agreement, as
it may be amended from time to time.


1.2 “Base Annual Compensation” means the sum of (a) the Executive’s annualized
monthly base salary, payable by the Company or one of its Subsidiaries, for the
calendar year in which the date of the Change in Control occurs (the “Base
Salary Component”), plus (b) the average annualized awards payable to the
Executive under the Company’s annual cash incentive program with respect to the
most recent three calendar years ended before the date of the Change in Control
(the “Cash Incentive Component”). Notwithstanding the foregoing, in the event
that the Executive became an “employee” (as that term is defined in the Peoples
Bancorp Inc. Third Amended and Restated 2006 Equity Plan or any successor plan)
of the Company or one of its Subsidiaries either during the same calendar year
as the date of the Change in Control or during any of the most recent three
calendar years ended before the date of the Change in Control, for purposes of
determining the “Cash Incentive Component” to be used in the calculation of
“Base Annual Compensation,” with respect to each of the most recent three
calendar years ended before the date of the Change in Control in which either
(x) the Executive was not eligible to receive an award under the Company’s
annual cash incentive program because the Executive was not employed by the
Company or any of its Subsidiaries on or before the last day the Executive was
required to be employed in order to be eligible to receive an award for such
calendar year or (y) the Executive was eligible to receive only a partial or pro
rata award under the Company’s annual cash incentive program because the
Executive was employed by the Company or one of its Subsidiaries for less than
the full calendar year, the greater of: (A) the amount of the actual award
payable to the Executive under the Company’s annual cash incentive program with
respect to the calendar year described in clause (x) or clause (y) of this
Section 1.2



--------------------------------------------------------------------------------



or (B) the amount of the Executive’s target payout potential under the Company’s
annual cash incentive program in which the Executive is participating or would
have been eligible to participate during the calendar year in which the Change
in Control occurs, shall be used for each calendar year described in clause (x)
or clause (y) of this Section 1.2 when calculating the average annualized awards
under the “Cash Incentive Component” instead of the amount of the actual award,
if any, payable to the Executive under the Company’s annual cash incentive
program for such calendar year.


1.3 “Cause” means


(a) Gross negligence or gross neglect of duties; or


(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Company or a Subsidiary;
or


(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company or Subsidiary policy committed in connection with the Executive’s
employment; or


(d) Issuance of an order for removal of the Executive by the bank or other
governmental regulator(s) of the Company or any of its Subsidiaries.


1.4 “Change in Control” shall occur on the earliest date that


(a) A “person” or “group” (as defined in Section 409A of the Code) acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company;


(b) any person or group acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
group) ownership of stock of the Company possessing thirty-five percent (35%) or
more of the total voting power of the stock of the Company;


(c) a majority of the members of the Board is replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date that such
appointments or elections are made; or


(d) any person or group acquires (or has acquired) during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
group, assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions.


Notwithstanding the foregoing, the definition of “Change in Control” shall be
interpreted consistent with the definition of “change in control event” under
Section 409A of the Code.


1.5 “Code” means the Internal Revenue Code of 1986, as amended.


2



--------------------------------------------------------------------------------



1.6 “Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.


1.7 “Good Reason” means, without the Executive’s express written consent, after
written notice to the Board, and after a thirty (30) day opportunity for the
Board to cure, the continuing occurrence of any of the following events:


(a) The assignment to the Executive of any material duties or responsibilities
inconsistent with the Executive’s positions, or a change in the Executive’s
reporting responsibilities, titles, or offices, or any removal of the Executive
from or any failure to re-elect the Executive to any of such positions, except
in connection with the Executive’s Termination of Employment for Cause,
Disability, retirement, or as a result of the Executive’s death;


(b) A reduction by the Company or the relevant Subsidiary in the Executive’s
base salary;


(c) The taking of any action by the Company or the relevant Subsidiary which
would adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any benefit plans, or the failure by the Company or
the relevant Subsidiary to provide the Executive with the number of paid
vacation days to which the Executive is then entitled on the basis of years of
service with the Company and/or its Subsidiaries in accordance with the
Company’s normal vacation policy in effect on the date hereof;


(d) Any failure of the Company to obtain the assumption of, or the agreement to
perform, this Agreement by any successor as contemplated in Section 3.8 hereof;
or


(e) The Company or the relevant Subsidiary directing the Executive to be
reassigned to an office location fifty (50) miles or more from the current
office location of the Executive except for required travel on Company or
Subsidiary business to an extent substantially consistent with the Executive’s
present business travel obligations or, in the event the Executive consents to
any relocation, the failure by the Company or the relevant Subsidiary to pay (or
reimburse the Executive) for all reasonable moving expenses incurred by the
Executive relating to a change of the Executive’s principal residence in
connection with such relocation and to indemnify the Executive against any loss
realized on the sale of the Executive’s principal residence in connection with
any such change of residence.


1.8 “Subsidiary” means any entity that, along with the Company, would be treated
as a single employer under Sections 414(b) and (c) of the Code.


1.9 “Termination Date” shall mean the date of the Executive’s Termination of
Employment.


1.10 “Termination of Employment” shall mean a “separation from service”, within
the meaning of Section 409A of the Code, by the Executive from the Company and
its Subsidiaries.




3



--------------------------------------------------------------------------------



Article 2
Change in Control Benefits


2.1 Change in Control Benefit. If within the six (6) months prior to or the
twenty-four (24) months following a Change in Control of the Company, the
Executive shall have an involuntary Termination of Employment by the Company or
the relevant Subsidiary other than for Cause, or shall have a voluntary
Termination of Employment for Good Reason, the Company shall pay to the
Executive a benefit under this Article 2.


2.1.1 Amount of Benefit. The benefit under this Section 2.1 is two (2) times the
Executive’s Base Annual Compensation at the date of the Change of Control.


2.1.2 Payment of Benefit. The Company shall pay the benefit to the Executive in
a lump sum within thirty (30) days following the Termination Date.
Notwithstanding the foregoing, if the Executive is a “specified employee” within
the meaning of Section 409A of the Code and as determined under the Company’s
policy for determining specified employees, on the date of the Executive’s
Termination Date, and the payment described in Section 2.1.1 of this Agreement
is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code, such
payment shall be made on the first business day of the seventh (7th) month
following the Termination Date (or, if earlier, the Executive’s date of death).


2.1.3 Insurance Benefits. During the period of time specified in Section 3.2 of
this Agreement, the Executive shall receive, in addition to the benefit provided
in Section 2.1.1 of this Agreement, the following benefits substantially in the
form and expense to the Executive as received by the Executive on the
Termination Date: (a) medical and dental insurance; and (b) life insurance. The
provision of medical and dental insurance beyond the period of time described in
Treasury Regulation §1.409A-1(b)(9) and the provision of life insurance benefits
pursuant to this Section 2.1.3 shall, however, be subject to the following
limitations: (i) the benefits provided during the Executive’s taxable year may
not affect the benefits to be provided to the Executive in any other taxable
year, (ii) reimbursements or payments must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense
being paid or reimbursed was incurred, and (iii) the right to continued coverage
is not subject to liquidation or exchange for another benefit.


It is understood and agreed that any rights and privileges of the Executive
provided by the Consolidated Omnibus Budget Reconciliation Act of 1986, amending
the Employee Retirement Income Security Act, the Internal Revenue Code and the
Public Health Services Act, as amended, shall begin at the end of the period of
time specified in Section 3.2 of this Agreement.


2.2 Excess Parachute Payment. Notwithstanding anything to the contrary in this
Agreement, if there are payments to the Executive which constitute “excess
parachute payments,” as defined in Section 280G of the Code, then the payments
made to the Executive shall be the greater of: (a) one dollar ($1.00) less than
the amount which would cause the payments to the Executive (including payments
to the Executive which are not included in this Agreement) to be subject to the
excise tax imposed by Section 4999 of the Code; and (b) the amount of payments
payable to the Executive contingent upon the Company’s Change in Control
(including payments to the Executive which are not included in this Agreement)
if the sum of these payments, after taking into account any excise taxes that
may be imposed on the Executive under Section 4999 of the
4



--------------------------------------------------------------------------------



Code, would be greater than the amount specified in Section 2.2(a). Any
reduction to any payment made pursuant to this Section 2.2 shall be performed
consistent with the requirements of Section 409A of the Code.


2.3 Withholding & Payroll Taxes. To the extent required by law, the Company
shall withhold from other amounts owed to the Executive or require the Executive
to remit to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements on any payments made to the Executive under this
Agreement. Determinations by the Company as to withholding shall be binding on
the Executive.


Article 3
Miscellaneous


3.1 Confidential Information. The Executive recognizes and acknowledges that the
Executive will have access to certain information of the Company and its
Subsidiaries and that such information is confidential and constitutes valuable,
special and unique property of the Company and the relevant Subsidiaries. The
Executive shall not at any time, either during or subsequent to the term of this
Agreement, disclose to others, use, copy or permit to be copied, except as
directed by law or in pursuance of the Executive’s duties for or on behalf of
the Company, its Subsidiaries, or their respective successors, assigns or
nominees, any Confidential Information of the Company or any Subsidiary
(regardless of whether developed by the Executive), without the prior written
consent of the Company. The term “Confidential Information” with respect to any
person means any secret or confidential information or know-how and shall
include, but shall not be limited to, the plans, customers, costs, prices, uses,
and applications of products and services, results of investigations, studies
owned or used by such person, and all products, processes, compositions,
computer programs, and servicing, marketing or operational methods and
techniques at any time used, developed, investigated, made or sold by such
person, before or during the term of this Agreement, that are not readily
available to the public or that are maintained as confidential by such person.
The Executive shall maintain in confidence any Confidential Information of third
parties received as a result of the Executive’s employment with the Company or
one of its Subsidiaries in accordance with the Company’s or the relevant
Subsidiary’s obligations to such third parties and the policies established by
the Company.


3.2 No Competition. If within the six (6) months prior to or the twenty-four
(24) months following a Change in Control of the Company, the Executive shall
have an involuntary Termination of Employment by the Company or the relevant
Subsidiary other than for Cause, or shall have a voluntary Termination of
Employment for Good Reason, then and for a period of twelve (12) months
immediately following the Termination Date, the Executive shall not directly or
indirectly engage in the business of banking, or any other business in which the
Company or any of its Subsidiaries directly or indirectly engage during the term
of this Agreement; provided, however, that this restriction shall apply only to
the geographic market of the Company and its Subsidiaries as delineated on the
Termination Date in the Community Reinvestment Act Statement of Peoples Bank.
The Executive shall be deemed to engage in a business if the Executive, directly
or indirectly, engages or invests in, owns, manages, operates, controls or
participates in the ownership, management, operation or control of, is employed
by, associated or in any manner connected with, or renders services or advice
to, any business engaged in banking or any other business in which the Company
or any of its Subsidiaries is engaged in; provided, however, that the Executive
may invest in the securities of any enterprise (but without otherwise
5



--------------------------------------------------------------------------------



participating in the activities of such enterprise) if two conditions are met:
(a) such securities are listed on any national or regional securities exchange
or have been registered under Section 12(g) of the Securities Exchange Act of
1934 and (b) the Executive does not beneficially own (as defined Rule 13d-3
promulgated under the Securities Exchange Act of 1934) in excess of one percent
of the outstanding capital stock of such enterprise.


3.3 Delivery of Documents Upon Termination. The Executive shall deliver to the
Company or its designee at the Executive’s Termination of Employment all
correspondence, memoranda, notes, records, drawings, sketches, plans, customer
lists, product compositions, and other documents and all copies thereof, made,
composed or received by the Executive, solely or jointly with others, that are
in the Executive’s possession, custody, or control at such Termination of
Employment and that are related in any manner to the past, present, or
anticipated business of the Company and its Subsidiaries.


3.4 Remedies. The Executive acknowledges that a remedy at law for any breach or
attempted breach of the Executive’s obligations under Section 3.1, Section 3.2
and Section 3.3 may be inadequate, agrees that the Company may be entitled to
specific performance and injunctive and other equitable remedies in case of any
such breach or attempted breach and further agrees to waive any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. The Company shall have the right to offset
against amounts to be paid to the Executive pursuant to the terms hereof any
amounts owed by the Executive to the Company or any of its Subsidiaries at the
time of payment. The termination of this Agreement shall not be deemed to be a
waiver by the Company of any breach by the Executive of this Agreement or any
other obligation owed the Company or any of its Subsidiaries, and
notwithstanding such a termination the Executive shall be liable for all damages
attributable to such a breach.


3.5 Dispute Resolution. Subject to the Company’s right to seek injunctive relief
in court as provided in Section 3.4 of this Agreement, any dispute, controversy
or claim arising out of or in relation to or connection to this Agreement,
including without limitation any dispute as to the construction, validity,
interpretation, enforceability or breach of this Agreement, shall be settled by
arbitration administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


3.6 Acknowledgement of Parties. The Company and the Executive understand and
acknowledge that this Agreement means that neither can pursue an action against
the other in a court of law regarding any employment dispute, except for claims
involving workers’ compensation benefits or unemployment benefits, and except as
set forth elsewhere in this Agreement, in the event that either party notifies
the other of the notifying party’s demand for arbitration under this Agreement.
The Company and the Executive understand and agree that the provisions of
Section 3.5, concerning arbitration, shall not include any controversies or
claims related to any agreements or provisions (including provisions in this
Agreement) respecting confidentiality, proprietary information, non-competition,
non-solicitation, trade secrets, or breaches of fiduciary obligations by the
Executive, which shall not be subject to arbitration.
6



--------------------------------------------------------------------------------







3.7 Right to Consult Counsel. The Executive has been advised of the Executive’s
right to consult with an attorney prior to entering into this Agreement.


3.8 Successors of the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place. The failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate this Agreement and receive compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive terminated the Executive’s employment for
Good Reason. As used in this Agreement, “Company” as hereinbefore defined shall
include any successor to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 3.8 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.


3.9 Executive’s Heirs, etc. The Executive may not assign the Executive’s rights
or delegate the Executive’s duties or obligations hereunder without the written
consent of the Company. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless other
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s designee or, if there be no such designee, to the Executive’s
estate.


3.10 Notices. Any notice or communication required or permitted under the terms
of this Agreement shall be in writing and shall be delivered personally, or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number in Marietta, Ohio, or to the Executive at the address and
facsimile number, if any, appearing on the books and records of the Company.
Such notice or communication shall be deemed given (a) when delivered if
personally delivered; (b) five mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile. Either party may change the address or facsimile
number to which notices or communications are to be sent to such party by giving
notice to the other party of such change in the manner herein provided for
giving notice. Until changed by notice, the following shall be the address and
facsimile number to which notices shall be sent:


7



--------------------------------------------------------------------------------




If to the Company, to:If to the Executive, to:Attn: General CounselMark J.
AugensteinPEOPLES BANCORP INC.2000 Foley Drive138 Putnam StreetParkersburg, WV
26104Marietta, Ohio 45750Fax: (740) 568-1422



3.11 Amendment or Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer as may be specifically
designated by the Board (which shall not include the Executive). No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party, which are not set forth
expressly in this Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


3.12 Invalid Provisions. Should any portion of this Agreement be adjudged or
held to be invalid, unenforceable or void, such holding shall not have the
effect of invalidating, rendering unenforceable or voiding the remainder of this
Agreement and the parties hereby agree that the portion so held invalid,
unenforceable or void shall if possible, be deemed amended or reduced in scope,
or otherwise be stricken from this Agreement to the extent required for the
purposes of validity and enforcement thereof. In this regard, the parties hereto
hereby agree that any judicial authority construing this Agreement shall be
empowered to sever any portion of the geographic area or any prohibited business
activity from the coverage of this Agreement, and to reduce the duration of the
non-compete period and to apply the provisions of this Agreement to the
remaining portion of the geographic area or the remaining business activities
not to be severed by such judicial authority and to the duration of the
non-compete period as reduced by judicial determination.


3.13 Survival of the Executive’s Obligations. The Executive’s obligations under
this Agreement shall survive regardless of whether the Executive incurs a
Termination of Employment, voluntarily or involuntarily, by the Company or one
of its Subsidiaries or by the Executive, with or without Cause.


3.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


3.15 Governing Law. This Agreement and any action or proceeding related to this
Agreement shall be governed by and construed under the laws of the State of
Ohio.


8



--------------------------------------------------------------------------------



3.16 Captions and Gender. The use of Captions and Section headings herein is for
purposes of convenience only and shall not effect the interpretation or
substance of any provisions contained herein. Similarly, the use of the
masculine gender with respect to pronouns in this Agreement is for purposes of
convenience and includes either sex who may be a signatory.


3.17 Section 409A. It is intended that this Agreement comply with Section 409A
of the Code and the regulations promulgated thereunder (and any subsequent
notices or guidance issued by the Internal Revenue Service), and this Agreement
will be interpreted, administered and operated accordingly. Nothing herein shall
be construed as an entitlement to or guarantee of any particular tax treatment
to the Executive. Neither the Company nor the Board shall have any liability to
any person in the event this Agreement fails to comply with the requirements of
Section 409A of the Code at any time. The Company may accelerate the time or
schedule of a distribution to the Executive at any time this Agreement fails to
meet the requirements of Section 409A of the Code and the regulations
promulgated thereunder. Such payment may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A of the Code and the regulations promulgated thereunder.


IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.


EXECUTIVE:
PEOPLES BANCORP INC.By: /s/ MARK J. AUGENSTEINBy: /s/ TONYA L. STEELEPrinted:
Mark J. AugensteinPrinted: Tonya L. SteeleTitle: Secretary, Compensation
Committee







9

